In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
ERIC RAYMER,             *
                         *                         No. 17-590V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: December 6, 2019
                         *
SECRETARY OF HEALTH      *                         Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,      *                         chronic inflammatory demyelinating
                         *                         polyneuritis (“CIDP”)
                         *
             Respondent. *
******************** *

Amber D. Wilson, Maglio Christopher & Toale, Washington, DC, for Petitioner;
Adriana R. Teitel, United States Dep’t of Justice, Washington, DC, for
Respondent.

                             UNPUBLISHED DECISION1

       On December 6, 2019, the parties filed a joint stipulation concerning the
petition for compensation filed by Eric Raymer on May 2, 2017. Petitioner alleged
that the influenza (“flu”) vaccine he received on September 30, 2014, which is
contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), caused
him to suffer chronic inflammatory demyelinating polyneuritis (“CIDP”).
Petitioner further alleges that he suffered the residual effects of this injury for more
than six months. Petitioner represents that there has been no prior award or
settlement of a civil action for damages on his behalf as a result of his condition.



       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
       Respondent denies that the vaccine either caused or significantly aggravated
petitioner’s alleged injury or any other injury. Nevertheless, the parties agree to
the joint stipulation, attached hereto. The undersigned finds said stipulation
reasonable and adopts it as the decision of the Court in awarding damages, on the
terms set forth therein.

       Damages awarded in that stipulation include:

       a. A lump sum payment of $176,000.00, which amount represents
          compensation for first year life care expenses ($7,350.00), and
          combined pain and suffering and partial past unreimbursable
          expenses ($168,650.00) in the form of a check payable to petitioner;

       b. A lump sum of $5,725.26, representing the balance of petitioner’s
          past unreimbursable expenses, in the form of a check payable jointly
          to petitioner, Eric Raymer, and Dr. Steven Inbody. Petitioner agrees
          to endorse this payment to Dr. Steven Inbody; and


       c. An amount sufficient to purchase the annuity contract described in
          paragraph 10 of the joint stipulation attached hereto, paid to the life
          insurance company from which the annuity will be purchased (the
          “Life Insurance Company”).

      These amounts represent compensation for all damages that would be
available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 17-590V according to this decision
and the attached stipulation.2

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master

       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2